COURT OF APPEALS
SANDEE BRYAN MARION                  FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGELINI                            300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                        (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                             FACSIMILE NO.
  JUSTICES                                                                                 (210) 335-2762


                                             August 5, 2015


       Andrew Warthen                                             Angela J. Moore
       Paul Elizondo Tower                                        Assistant Public Defender
       101 W. Nueva St.                                           Paul Elizondo Tower
       San Antonio, TX 78205                                      101 W. Nueva St., Suite 310
       * DELIVERED VIA E-MAIL *                                   San Antonio, TX 78205
                                                                  * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:   04-14-00699-CR
              Trial Court Case Number:   2012CR6188A
              Style:                     Jerimiah Barefield v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                        Very truly yours,
                                                        KEITH E. HOTTLE, CLERK

                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853